FILED
                              NOT FOR PUBLICATION                           DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE LUIS MALDONADO-ESCOBAR,                     No. 06-73539

               Petitioner,                        Agency No. A074-418-634

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Jose Luis Maldonado-Escobar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his application for cancellation of removal. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of

law, Sandoval-Lua v. Gonzales, 499 F.3d 1121, 1126-27 (9th Cir. 2007), and we

deny the petition for review.

        Maldonado-Escobar does not challenge the agency’s conclusion that his

2002 conviction for possession of a controlled substance in violation of California

Health & Safety Code § 11377(a) rendered him inadmissible pursuant to 8 U.S.C.

§ 1182(a)(2)(A)(i)(II). As this conviction occurred before Maldonado-Escobar had

acquired seven years of continuous residence, we agree with the agency’s

conclusion that he is not statutorily eligible for cancellation of removal. See 8

U.S.C. § 1229b(a)(2), (d)(1). Because our conclusion is dispositive of Maldonado-

Escobar’s eligibility for cancellation of removal, we do not consider his contention

regarding his 2001 conviction.

        We cannot consider the new evidence Maldonado-Escobar submitted with

his motion to remand as our review is limited to the administrative record. See 8

U.S.C. § 1252(b)(4)(A). We therefore deny Maldonado-Escobar’s motion to

remand. See 8 U.S.C. § 1252(a)(1); Altawil v. INS, 179 F.3d 791, 792-93 (9th Cir.

1999) (order).

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                    06-73539